Citation Nr: 1102648	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  92-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	P. J. Sebekos, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1982.  
He died in October 1990 at the age of 46.  The appellant is the 
surviving spouse.

This appeal to the Board of Veterans Appeals (Board) arises from 
a December 1990 rating action that denied service connection for 
the cause of the Veteran's death.

In February 1995 and in May 1996, the Board remanded this case 
for further development.  By decision of March 2003, the Board 
denied service connection for the cause of death; however, in 
March 2006, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board decision and remanded the matter 
for re-adjudication.  In September 2007 and in May 2010 the Board 
again remanded the case. 


FINDINGS OF FACT

1.  Appellant was married to the Veteran at the time of his 
death.

2.  The Veteran died on October [redacted], 1990.  

3.  The immediate cause of death listed on the certificate of 
death was "Adenocarcinoma of unknown primary." 

4.  A death certificate reflects that there was no other 
significant condition contributing to death but not resulting in 
the underlying cause.  

5.  At the time of death, service-connection was in effect for 
rheumatoid arthritis, diabetes mellitus, and a duodenal ulcer.

6.  Competent medical evidence reflects that one, two, or a 
combination of all three service-connected disabilities did not 
substantially and materially contribute to the Veteran's death.


CONCLUSIONS OF LAW

1.  Cancer, which caused or contributed substantially or 
materially to cause the Veteran's death was not incurred in or 
aggravated in service, nor may its incurrence or aggravation 
during service be presumed.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5103 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.311, 3.312 
(2010).

2.  Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 5107 (West 2002); § 1310 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and her attorney of any information and 
any medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which the Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and, (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
While there are particularized notice obligations with respect to 
a claim for DIC benefits, VA need not conduct a pre-decisional 
adjudication of the claim prior to providing § 5103(a) notice.  
In this case, the service-connected disabilities at time of death 
were supplied in the original statement of the case (hereinafter: 
SOC) issued in April 1991.  An additional notice letter supplying 
information concerning service connection for the cause of the 
death was sent to Appellant in October 2007. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the present 
case, the unfavorable decision that is the basis of this appeal 
had been decided and appealed prior to the enactment of the 
current section 5103(a) requirements in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, VA 
did not err in not providing such notice.  Rather, the claimant 
has the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini, 18 Vet. App. at 120.  

Any timing error with respect to VA's duty to notify was cured by 
several Board remands and post-adjudicatory SSOCs.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of notice followed by re-adjudication of the claim) see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of notification followed by re-adjudication of the 
claim, such as a statement of the case (SOC) or supplemental 
statement of the case (SSOC), cures a timing defect).  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all 
pertinent records that can be located.  VA obtained a medical 
opinion addressing the secondary service connection theory 
advanced by the claimant.  Neither the claimant nor her attorney 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).






Service Connection 

To establish service connection for the cause of the Veteran's 
death, competent evidence must be presented that relates the 
fatal disease (cancer) to a period of military service or a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  
The competent evidence must show that a service-connected 
disability was either the principal cause or a contributory cause 
of death.  For a service-connected disability to be the principal 
(primary) cause of death, it must alone or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to be 
a "contributory cause", it must contribute substantially or 
materially.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that it combined 
to cause death, or that it aided or lent assistance to the 
production of death, that is, that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).

Appellant had earlier contended that the Veteran's fatal 
adenocarcinoma of unknown primary was the result of exposure to 
ionizing radiation during his service aboard nuclear- powered 
submarines; however, as the Court noted in its March 2006 
decision, she has abandoned that theory of entitlement.  

The service treatment records are entirely negative for any 
findings or diagnosis of a malignant tumor or cancer.  
Adenocarcinoma was diagnosed in August 1990, which was 8 years 
after the Veteran's separation from service.  There is no medical 
evidence that cancer was present during the Veteran's active 
service or was manifested to a compensable degree within one year 
of his retirement from service.  

Womack Army Hospital records reflect that the Veteran was 
admitted in July 1990 for complaints of right upper quadrant pain 
with dyspepsia for 7 to 10 days.  After a work-up, diagnoses 
included enlarged liver secondary to multiple metastases, likely 
from renal origin.  

A DA Form 3894, Hospital Report of Death, reveals that the 
Veteran died in October 1990 at Womack Army Hospital.  The 
disease or condition directly leading to death was listed as 
adenocarcinoma (cancer) of unknown primary.  The attending 
physician stated that the approximate interval between onset of 
the fatal cancer and death was "> 2 months", that is, greater 
than 2 months.

A death certificate lists the immediate cause of death as 
adenocarcinoma of unknown primary.  The approximate interval 
between onset and death is listed as 72 months.  

In its remands of February 1995 and May 1996, the Board requested 
that a statement be obtained from the physician to explain the 
apparent discrepancy between the statements on the hospital 
report of death and the death certificate regarding the 
approximate interval between the onset of fatal cancer and death.  
The RO was unable to locate the physician to obtain the requested 
clarifying statement from him.  Appellant indicated, in January 
2003, that she had not located that physician either.  

In April 1996, Appellant testified before the undersigned 
Veteran's law judge that a private physician, who had treated the 
Veteran prior to his death, indicated that the Veteran could have 
had the fatal cancer as much as 12 years prior to his death.  The 
RO later obtained copies of the Pinehurst Medical Clinic records, 
which do not contain such an opinion. 

The Board found, in its March 2003 decision, that it is more 
likely that the entry on the hospital report of death form 
reflected Dr. W. J. L.'s judgment at that time.  Thus, the 
opinion of the attending physician was that the onset of the 
veteran's fatal cancer and his death occurred more than 2 months 
prior to his death.

In March 2006, the Court remanded the case because the Board had 
not sufficiently explored possible contributory causes of death.  
The Board remanded the case in September 2007 and May 2010 for 
development. 

In March 2008, Appellant submitted medical articles that address 
possible relationships between diabetes mellitus and various 
cancers.  One article concludes, "In comparison with the general 
population, patients with diabetes mellitus have an increased 
risk of renal cell cancer."  

In December 2009, the physician who had signed the October 1990 
death certificate reported that after reviewing the case, the 
time between onset and death could be stated as "three months."  

In June 2010, a VA physician reviewed the pertinent medical 
history and addressed the likelihood that service-connected 
disabilities had contributed to the cause of death.  The 
physician noted that the record had suggested possible primary 
renal cancer due to a mass in one kidney, but a later ultrasound 
showed no mass.  The physician noted that it was then felt that 
the most likely primary cancer was lung cancer, because of the 
presence of a hacking cough for some months prior to admission, 
the discovery of mediastinal and axillary adenopathy and 
perihilar mass, and a long history of smoking.  

The VA physician noted that diabetic patients have increased risk 
for certain types of cancer, such as colorectal cancer, but have 
no increased risk for other cancers such as lung cancer or 
prostate cancer.  The physician noted that although the source of 
the primary cancer was not explored during the lifetime of the 
Veteran, because it was so advanced at the time of discovery, it 
was more likely that the primary cancer was lung cancer.  This 
conclusion is based on statistical research published by the 
American Cancer Society, according to the physician.  

The VA physician then reported, "Also, there is no indication 
that the arthritis or the peptic ulcer disease were factors in 
the development of his metastatic cancer."  The VA physician 
then qualified these opinions by noting that her/his 
certification is in internal medicine, rather than oncology.

The above medical opinion is persuasive, as it is based on 
accurate facts and is supported by rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is accorded no weight); 
also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical 
opinion based upon an inaccurate factual premise has no probative 
value).  A medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this case, no contrary medical opinion has been offered, thus, 
the June 2010 medical opinion remains the only medical evidence 
of record that addresses whether service-connected disabilities 
contributed to the fatal cancer.  

Although Appellant believes that service-connected disabilities 
contributed to the fatal cancer, her etiology opinion cannot 
carry the same weight as a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  In this case, 
because the lay testimony is not supported by a medical 
professional, it cannot rebut the persuasive value of the medical 
professional.  The Board must, therefore, find that there is no 
basis on which direct service connection for adenocarcinoma might 
be granted, no basis for a grant of presumptive service 
connection for adenocarcinoma as a chronic disease, and no basis 
to grant service connection secondary to service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (a), 3.312 (2010).

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


